Title: From Thomas Jefferson to Philip Syng Physick, 12 March 1824
From: Jefferson, Thomas
To: Physick, Philip Syng


Dear Sir
Monto
Mar. 12. 24.
We have been some time preparing buildings for an University in this state, and we have now a prospect of being able to open it with the beginning of the next year. it’s anatomical school will of course need Anatomical plates, skeletons, models and preparations for the purpose of explanation in lecturing Etc verbatim as in a letter of this date to Dr Granville Sharp Pattison of Baltimore.Th: J.